Case 1:20-cv-00522-RJJ-RSK ECF No. 16 filed 08/28/20 PageID.90 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


ANTHONY DAUNT,

          Plaintiff,                            Case No. 1:20−cv−522

   v.                                           Hon. Robert J. Jonker

JOCELYN BENSON, et al.,

          Defendants.
                                         /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):     Scheduling Conference
                        October 27, 2020 04:00 PM
Date/Time:              (previously set for 9/28/20)
Chief Judge:            Robert J. Jonker
Place/Location:         699 Federal Building, Grand Rapids, MI

The Joint Status Report shall be filed by October 20, 2020.

                                             ROBERT J. JONKER
                                             Chief United States District Judge

Dated: August 28, 2020             By:        /s/ Susan Driscoll Bourque
                                             Case Manager
